Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 10/01/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1-7 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1 and similar claim 7, the prior art(s) searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1 and similar independent claim 7.  

The prior art of Yamada (US PAT. No. 8,836,965 B2) teaches in Col. 17 lines 1-15, the control unit 108 controls the memory 109 to store the printing data necessary for printing the job to be processed in S601, and also has controls the job to be registered on the printing queue in S602.  Moreover, the control unit 108 has controlled the printer unit 104 to start printing of the printing data in the memory 109 in S603.  The printing operation of the relevant job is being executed by the printer unit 104 following such 
	
	In addition, the prior art of Hulan (US PG. Pub. 2004/0042049 A1) discloses in Sect. [0016]-[0017], A countdown timer may be presented on a display and/or may be audibly presented to a user, such as by a countdown of a recorded or synthesized voice, or one or more tones.  The length of the countdown may be selected according to 
the particular fax protocol being used, and how much network inactivity may be tolerated before a fax transmission will be terminated.  Periods ranging from a few seconds to several minutes are appropriate.  Of course, other suitable mechanisms may be used to notify a user of a period in which additional pages may be scanned, and a countdown timer is provided as a non-limiting example. The period allotted between scans may be lengthened by purposefully slowing the transmission of fax signals that have already been encoded, thus lengthening the period of network activity and shortening the corresponding period of network inactivity.  Slowing the fax transmission may provide a user with more time to scan subsequent pages before the fax transmission will be terminated.  The extent to which the fax transmission may be slowed is typically dependent on the particular fax protocol being used.  The fax device 


	Additionally, the prior art of Takamiya (US PG. Pub 2013/0329250 A1) discloses in Sect. [0036], One-touch keys 212, an abbreviated key 213, and an address book key 214 are provided as a method of readily designating a destination for facsimile or transmission.  The one-touch keys 212 include a plurality of numeric keys, in each of which one destination has been registered.  The user can designate a destination by pressing a desired button once.  In abbreviated dialing, a screen for prompting the user to input a number is displayed when the abbreviated key 213 is pressed, and the user uses the ten-key pad 207 to input an abbreviated number assigned to a desired destination, thereby designating the destination.  When the address book key 214 is pressed, a list of destinations registered in the image processing apparatus 100 is displayed.  In this state, the user can decide a desired destination by selecting the destination using the 4-way selector 205, and pressing the OK key 206.  Note that although the one-touch keys 212, abbreviated key 213, and address book key 214 have been explained as hardware keys, the present invention is not limited to this, and these keys may be implemented as software keys selectively displayed on the touch panel display unit 204.  An operation of readily inputting a destination using the one-touch key 

In particular, the applied references of Yamada in view of Hulan; and further in view of Takamiya fails to disclose and would not have rendered obvious the following limitations of independent claim 1 and similar independent claim 7:
	“a reader configured to generate image data by reading a document;
	a display panel configured to display a screen;
	a touch panel configured to receive operation on the screen; and
	a controller configured to perform output processing of the image data in accordance with output settings including an output destination to receive output of the image data, the output destination being remote from the image reading apparatus,
	wherein
	the operation includes simple operation for selecting the output destination,
	when the touch panel receives the simple operation, the controller sets a countdown timer that measures a predetermined period during which a first screen indicating reading is displayed on the display panel, causes the reader to start reading the document, displays on the display panel the first screen indicating reading in a display period including a read period until reading of the document is completed, displays as part of the first screen an output destination change reception section for receiving an output destination change operation to change from the output destination to another output destination, remote from the image reading apparatus, to receive output of the image data, and displays on the display panel a second screen different from the first screen after the display period, and
	the touch panel is configured to receive change operation of the output settings in a reception period included in the display period through the output destination change reception section, and when the change operation is received, the controller performs the output processing of the image data in accordance with the changed output settings to the another output destination,
	wherein, the predetermined period is a minimum period during which the change operation can be received, the predetermined period being different than the read period.”, since the references fail to incorporate a countdown time for read operation under predetermined measured period times and output destination reception information for determining output location of desired print job instructed to be output at a remote station and change operation to switch output destination to optional remote destination location different from the image reading apparatus as displayed on a second screen at a different time period as first screen as required by the claims.
	
	Therefore, whether taken individually or in combination, the prior arts of Yamada in view of Hulan; and further in view of Takamiya fails to explicitly teach the claimed limitation as required by the independent claim 1 and similar independent claim 7.

5.       It follows that claims 2-6 are then inherently allowable for depending on an allowable base claim.

.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DARRYL V DOTTIN/Examiner, Art Unit 2677             

/MARCUS T RILEY/Primary Examiner, Art Unit 2677